Citation Nr: 9909348	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation for parkinsonism pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. D. 



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the VA 
Medical and Regional Office Center (RO) in Fargo, North 
Dakota.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have parkinsonism as a result of VA 
medical treatment, including prescribed medication.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for parkinsonism have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter the Board finds that the veteran's claim 
of entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 is well grounded.  Treatment records have been 
obtained and the veteran has been afforded a personal 
hearing.  Two separate neurology evaluations have been 
obtained.  The Board is satisfied that the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) has been fulfilled.  

The provisions of 38 U.S.C.A. § 1151 state that, where there 
is no willful misconduct by the veteran, additional 
disability resulting from VA medical or surgical treatment 
causing injury, or aggravation thereof, shall be compensated 
as if service connected.  The Board notes that there is no 
evidence or contention as to an issue of willful misconduct 
in this claim.

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  (2) The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c).  These regulations have 
been found to properly implement the statute.  See Brown v. 
Gardner, 513 U.S. 115 (1994).  

An April 1996 VA neurology clinic outpatient progress note 
reflects that the veteran complained of generalized weakness 
since he had been started on Fluphenazine injections.  He 
appeared parkinsonian.  The assessment was that the veteran 
might have either early Parkinson's disease or parkinsonism 
secondary to Fluphenazine.  The record reflects that the 
veteran was prescribed Fluphenazine by the VA for his 
psychiatric disorder.  The plan was to see the physician 
providing psychiatric care for the possibility of tapering or 
discontinuing Fluphenazine so that reevaluation for the 
question of Parkinson's disease could be made.  

The record reflects that the veteran was hospitalized in late 
May 1996 after experiencing a fall.  The hospital discharge 
summary indicates that a consultation with a physician from 
neurology indicated that the neurologist was not sure if the 
veteran was experiencing drug-induced parkinsonism or if he 
had underlying parkinsonism, but the etiology remained 
debatable.  The discharge diagnosis was fall secondary to 
drug-induced parkinsonism.  

A June 1996 neurology consultation progress note reflects the 
impression of idiopathic parkinsonism.  The neurology 
consultant indicated that it was not believed that the 
veteran had drug-induced dystonia.  An August 1996 psychiatry 
note reflects that the veteran was receiving follow-up for 
bipolar disorder and drug-induced parkinsonism.  

An October 1996 VA neurology consultation for the purpose of 
determining whether the veteran had Parkinson's disease or 
parkinsonism secondary to Fluphenazine, prescribed for his 
bipolar disorder, reflects the impression that the veteran 
did not have drug-induced parkinsonism, but rather had 
idiopathic parkinsonism.  

The report of a June 1997 VA neurology consultation for the 
purpose of determining whether the veteran had Parkinson's 
disease or parkinsonism secondary to medication reflects an 
opinion based on previous clinical findings that the most 
likely diagnosis is Parkinson's disease.  It was noted that 
the only easy way to make absolutely sure that this was the 
diagnosis would be to remove the anti-Parkinson's medication, 
which the veteran refused.

The transcript of a personal RO hearing held in April 1997 
reflects that the veteran and G. D. offered testimony 
relating to the belief that the veteran had parkinsonism as a 
result of medication prescribed by VA.  It was also indicated 
that VA health care personnel had informed the veteran as 
well as G. D., that the veteran had parkinsonism as a result 
of medication.  

The evidence in support of the veteran's assertion that he 
has parkinsonism as a result of medication prescribed for his 
bipolar disorder includes the testimony offered by the 
veteran and G. D., that the Board finds to be credible.  
However, these individuals are not qualified, as lay persons, 
to offer medical diagnoses or medical etiologies.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, to the extent that their testimony purports to 
medically link the veteran's medication to disability, it is 
not competent and is of no probative value.  To the extent 
that they report that medical personnel informed him that the 
veteran had parkinsonism secondary to medication, the Board 
turns to the actual medical evidence of record which reflects 
references, including a diagnosis, of drug-induced 
parkinsonism.  

However, the Board observes that the references to 
parkinsonism secondary to medication all appear early in the 
treatment of the veteran's symptoms in April, May and June 
1996 or are subsequent references to the previous indication 
of parkinsonism secondary to medication.  Further, from the 
onset in April 1996, the medical evidence indicates that 
there was a question as to whether the veteran had 
Parkinson's disease or parkinsonism secondary to 
Fluphenazine.  For example, the hospital discharge summary 
relating to the period of hospitalization from May to July 
1996 reflects a diagnosis of drug-induced parkinsonism, but 
the summary indicates that the etiology was debatable as to 
whether the veteran had underlying parkinsonism or drug-
induced parkinsonism.  A June 1996 record, occurring during 
the hospitalization, reflects the impression that the 
parkinsonism was not drug-induced.  Therefore, the references 
to the veteran's parkinsonism being drug-induced have never 
been unequivocal in nature when they are viewed in the 
context of the medical care being provided the veteran or the 
purpose for which the reference to drug-induced parkinsonism 
was made.  For example, mental health clinic records, dated 
in July and August 1996, refer to follow-up for drug-induced 
parkinsonism, but these are not diagnostic in nature, but 
rather a reference to the possible reasons that the veteran 
was being seen.  Therefore, on the basis of the above 
analysis, the references to drug-induced parkinsonism will be 
accorded small probative weight because they were made early 
in the diagnosing of the veteran's symptomatology and they 
were never unequivocal in nature with consideration being 
given to whether the veteran had Parkinson's disease or 
parkinsonism as a result of medication being made from the 
onset.  

In October 1996 and June 1997 separate VA neurology 
evaluations were conducted by separate physicians.  In each 
instance the neurology evaluator indicated their belief that 
the veteran did not have drug-induced parkinsonism, but 
rather had Parkinson's disease.  They provided their 
underlying reasoning and demonstrated a familiarity with the 
veteran's symptoms and the course of events relating to the 
veteran's development of Parkinson's disease and treatment 
therefor.  Therefore, these evaluations will be accorded 
great probative weight.

In light of the above analysis there is great probative 
weight in the form of unequivocal expert opinions that the 
veteran has Parkinson's disease and does not have drug-
induced parkinsonism.  There is small probative weight that 
the veteran has drug-induced parkinsonism.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran has parkinsonism as a result of VA medical treatment.  
Accordingly, compensation under the provisions of 38 U.S.C.A. 
§ 1151 for parkinsonism is not warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
parkinsonism is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

